—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as an inspector after several other inspectors had been laid off by her employer. Claimant had not been informed by her employer that she would be laid off and, in fact, certain other inspectors had not been fired but had been transferred to new job assignments. Quitting in anticipation of discharge does not constitute good cause for leaving one’s employment. Under these circumstances, substantial evidence exists to support the Board’s decision that claimant voluntarily left her employment without good cause.
Cardona, P. J., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.